Citation Nr: 0801109	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-22 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  What evaluation is warranted for residuals of post 
operative pulmonary histoplasmosis from September 18, 2003 to 
February 12, 2004?

2. What evaluation is warranted for residuals of post 
operative pulmonary histoplasmosis from February 12, 2004?


REPRESENTATION

Appellant represented by:     Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to May 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA) which increased the noncompensable 
rating for histoplasmosis to 30 percent.  

The veteran had a hearing in November 2007 before the 
undersigned Veterans Law Judge sitting at the RO. The case 
was advanced on the Board's docket under 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2007) and 38 C.F.R. § 20.900 (2007) in 
light of the appellant's advanced age.

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability. Francisco v. Brown, 7 Vet.App. 55 
(1994). Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  Inasmuch as the issue on appeal was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the award of an increased 
rating, the Hart decision applies. Hence, the Board has 
restyled the claim accordingly with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

For the reasons indicated, the appeal pertaining to what 
evaluation is warranted for residuals of post operative 
pulmonary histoplasmosis from February 12, 2004 is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran if further action 
is required.


FINDING OF FACT

The veteran's histoplasmosis is not manifested by chronic 
pulmonary mycosis requiring suppressive therapy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
histoplasmosis from September 18, 2003 to February 12, 2004 
have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.7, 4.14, 4.97, Diagnostic Code 6834 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2004 
correspondence and a May 2005 statement of the case of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  The failure to 
provide notice of how an effective date for an increased 
rating would be assigned is moot in light of the decision 
below.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication. 

Criteria

The veteran alleges that the severity of his service-
connected histoplasmosis warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Throughout the rating period on appeal, the veteran's lung 
disorder has been rated under diagnostic code 6834 which 
addresses histoplasmosis of the lung. 38 C.F.R. § 4.97, 
Diagnostic Code 6834. Under this Code, a 30 percent rating is 
warranted with chronic pulmonary mycosis with minimal 
symptoms such as occasional minor hemoptysis or productive 
cough. A 50 percent rating is warranted for chronic pulmonary 
mycosis requiring suppressive therapy with no more than 
minimal symptoms such as occasional minor hemoptysis or 
productive cough.   Id.  



Background

During service in January 1954 the veteran was diagnosed with 
possible pulmonary tuberculosis, unconfirmed.  

The separation examination in May 1954 noted a small 
irregular density of the left lung parenchyma at the level of 
the fourth rib. No essential change was noted over a December 
1953 x-ray report suggesting no active pathology.

The Board in December 1956 granted service connection for a 
pulmonary granuloma, left lung. A noncompensable rating was 
subsequently assigned by rating action that month.

A June 1959 VA Hospital treatment record diagnosed pulmonary 
histoplasmosis, untreated, unchanged. By rating action in 
July 1959 the service connected pulmonary granuloma, left 
lung was recharacterized as pulmonary histoplasmosis.  

An August 1959 VA Hospital report noted that the veteran 
underwent a left thoracotomy with wedge resection of 
histoplasmoma from the superior dorsal segment of the left 
lower lobe. The final diagnosis was histoplasmosis, treated 
and cured.  After a period of temporary 100 percent 
evaluation for convalescence the rating reverted to a 
noncompensable rating.

A November 2003 VA Medical Center pulmonary function 
examination revealed mild over distention with severe airflow 
limitation consistent with severe emphysema.  
 
In February 2004 a VA fee basis examiner noted that the 
veteran's claim was for residuals of a pulmonary 
histoplasmosis resection.  The veteran was noted to have a 
history of smoking a pack of cigarettes a day for 13 years. 
The examiner noted that the lung condition did not affect the 
veteran's body weight. The appellant denied any fevers, 
coughs, night sweats, and chest pain, except for an 
occasional pain at the surgical sight.  He was not on any 
blood thinners, antibiotics, or oxygen. The veteran was noted 
to have been recently diagnosed with emphysema.  

Examination revealed decreased lung sounds bilaterally. Chest 
x-rays revealed a scar, lower left lobe without evidence of 
congestive heart failure, cardiomegaly, or cor pulmonale.  A 
pulmonary function study revealed that the veteran was 79 
percent of predicted forced vital capacity (FVC) value before 
bronchodilator administration, and 85 percent of predicted 
value after bronchodilator administration; forced expiratory 
volume in one second (FEV1) was 60 percent before, and 70 
percent after bronchodilator administration; and the ratio 
between his forced expiratory volume in one second and forced 
vital capacity (FEV1/FVC) was 77 percent before and 82 
percent of predicted value after bronchodilator 
administration.

The examiner opined that the current as well as the earlier 
November 2003 VA Medical Center pulmonary function study 
spirometry and lung volumes suggested a mild obstructive 
ventilatory defect. The examiner noted that in order to offer 
an opinion as to whether the veteran's pulmonary impairment 
was due to residual disability from histoplasmosis or was due 
to emphysema, he would require a diffusion capacity 
evaluation (DLCO).  If the veteran's DLCO was in fact reduced 
then the examiner would opine that the current pulmonary 
impairment was a separate condition of emphysema, and by 
implication not part of the service connected residuals of 
histoplasmosis.  

By rating action in June 2004 the noncompensable rating for 
pulmonary histoplasmosis was increased to 30 percent from 
September 18, 2003, the date of the veteran's claim.


Analysis

In order to be awarded a 50 percent rating under the rating 
formula for histoplasmosis, the evidence must demonstrate 
that the veteran requires suppressive therapy with no more 
than minimal symptoms such as occasional minor hemoptysis or 
productive cough.  In fact the evidence shows that the 
appellant did not require any therapy for a mycotic infection 
of the lungs prior to February 12, 2004 nor did he appear to 
have any evidence of histoplasmosis at that time. 

Private medical evidence of record does not reveal any 
treatments afforded the veteran for histoplasmosis since 
1959, or any indications of more than minimal symptoms such 
as occasional minor hemoptysis or productive cough. 

Accordingly, the clinical presentation of the appellant's 
histoplasmosis simply does not meet the criteria for an 
increased rating.  The claim for a rating in excess of 30 
percent for histoplasmosis from September 18, 2003 to 
February 12, 2004 is denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation for residuals of post operative pulmonary 
histoplasmosis, in excess of 30 percent, from September 18, 
2003 to February 12, 2004, is denied.


REMAND

In February 2004 a VA fee basis examiner noted that both a 
current pulmonary function test and an earlier November 2003 
VA medical center pulmonary function test revealed mild 
obstructive ventilatory defect. The February 2004 examiner 
noted that in order to determine whether the veteran's 
pulmonary impairment was due residual disability caused by 
histoplasmosis or was a separate nonservice connected 
condition, such as emphysema, a diffusion capacity evaluation 
was required.  Unfortunately, a DLCO study was not performed 
prior to or subsequent to this examination and the question 
of whether any of the veteran's current pulmonary impairment 
is due a separate nonservice connected condition still 
remains unanswered. Given this fact, and the veteran's 
testimony that his service connected lung disability has 
worsened, an additional  examination is required.  38 C.F.R. 
§ 3.159 (2007);   Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Ongoing medical records for the claimed disabilities on 
appeal should also be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002 & Supp. 2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure any additional 
medical records pertaining to care for 
residuals of histoplasmosis since 
February 2004. Any records obtained, must 
be associated with the other evidence in 
the claims folder.  All efforts to secure 
these records must be documented in the 
claims file.

2.  After undertaking the above 
development, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a VA pulmonary examination for 
the purpose of determining the current 
severity of his service-connected 
histoplasmosis.  The claims folder and a 
copy of this remand must be made 
available and reviewed by the examiner.  
All indicated tests should be completed 
in accordance with the latest AMIE 
worksheets for rating mycotic lung 
disease.  In addition the examination 
must include pulmonary function tests 
which report the veteran's FEV-1, FEV-
1/FVC, and DLCO.  If there are any 
conflicts with respect to the FEV-1, FEV-
1/FVC, and DLCO findings, the examiner 
should state which finding most 
accurately reflects the current level of 
disability. The pulmonary function test 
should be performed post bronchodilator.  
All findings should be reported in 
detail.  The examiner should report 
whether the veteran takes 
immunosuppressive therapy for his 
histoplasmosis, and this should be 
verified by a review of the veteran's 
records showing that he was prescribed 
this type of therapy.  Any use of  
immunosuppressive therapy must be 
addressed to include the length and 
frequency of any such course of 
treatment.  The examiner must report the 
number of times the veteran is seen on an 
annual basis by his physician for 
exacerbation of his histoplasmosis. 

The examiner must provide a rationale for 
any opinions reached.  The examiner must 
offer a medical opinion whether it is at 
least as likely as not that any increase 
or decrease in the veteran's pulmonary 
symptomatology shown since February 2004 
is due to histoplasmosis, or whether it 
is more likely than not that it is due to 
a nonservice connected pulmonary disorder 
such as emphysema.  Specific findings are 
needed to rate the veteran's disability 
in accordance with the rating schedule as 
contained in 38 C.F.R. § 4.97, DC 6834 
(2007).  It is therefore important that 
the examiner furnish the requested 
information. A complete rationale must be 
provided for any opinion offered.

3. After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159.
 
5.   Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is to make 
determinations based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


